Citation Nr: 0514592	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1957 and a period of unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied a claim for service connection for 
residuals of a right leg injury.  The veteran testified 
before the Board at a hearing held via videoconference from 
the RO in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The current evidence shows that the veteran served on active 
duty from November 1956 to November 1957.  However, the 
veteran has testified that he also served on active duty at 
some point in the 1960s (around 1965) (See page 6 of the 
hearing transcript of February 17, 2005).  On remand, the RO 
should obtain verification of all periods of the veteran's 
active service. 

The veteran has also testified that he was treated for right 
leg problems at a private hospital (St. Joseph's Hospital in 
Jackson, Mississippi) soon after separation from service in 
1957 and at VA facilities in Chicago, Illinois, sometime 
between 1965 and 1969, after separation from service from a 
second period of service (which is to be verified on remand, 
supra).  On remand, the RO should attempt to secure copies of 
any available records from these facilities that pertain to 
right leg problems.  The veteran himself may attempt to 
obtain these records.  Any assistance the veteran may provide 
in obtaining these records would be greatly appreciated. 



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must verify all periods of 
the veteran's active service, including 
any active duty in the 1960s.  If 
service in the 1960s is not found, the 
RO should so indicate.

2.  The RO should obtain sufficient 
identifying information from the veteran 
regarding treatment for right leg 
problems in the late 1950s (after 1957) 
from the St. Joseph's Hospital in 
Jackson, Mississippi.  

3.  The RO should obtain copies of any 
medical records relating to the right 
leg from the VA medical facilities in 
Chicago, Illinois, that the veteran has 
identified for treatment between 1965 
and 1976.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
service connection.

5.  Thereafter, if the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with 
a supplemental statement of the case and 
the appropriate opportunity for a 
response.  The case should then be 
returned to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be treated expeditiously.  Claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


